Citation Nr: 1524671	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES


1.  Entitlement to service connection for a left shoulder disability, to include mechanical strain with arthritic changes.

2.  Entitlement to service connection for degenerative changes of the lumbar spine.

3.  Entitlement to service connection for a left hip condition, to include mechanical strain.

4.  Entitlement to service connection for a right hip condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant & her Husband


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to September 1986, from November 1997 and April 1999 and from April 2006 to February 2008.

These issues come before the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Original jurisdiction now resides with the RO in Seattle, Washington.

In March 2014, the Board remanded the claim for the Veteran to be scheduled for a hearing in Washington rather than Indiana.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to service connection for degenerative changes of the lumbar spine, entitlement to service connection for a left hip condition and entitlement to service connection for a right hip condition are addressed in REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

A left shoulder disability manifested by arthritic changes around the acromioclavicular (AC) joint had its onset in service and was diagnosed in service; the Veteran has a current left shoulder disability manifested by arthritic changes, specifically osteophytes of the AC joint as confirmed on x-ray.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, service connection for mechanical strain of the left shoulder with arthritic changes is warranted.  38 U.S.C.A. § 1110 (West 2002), 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II.  Entitlement to Service Connection

The Veteran contends that carrying supplies, walking and standing in full gear and heavy lifting during her deployment to Afghanistan between 2006 and 2007 accelerated disability in her left shoulder beyond the natural aging process.  See July 2011 Notice of Disagreement.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009);  Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In an April 2007 service treatment record (STR), the Veteran was assessed with a left shoulder strain.  In June 2007, it was noted the Veteran had experienced left shoulder pain for three months with no specific injury and that such pain was worse when carrying heavy weight.  X-rays taken in July 2007 indicated osteoarthritic changes that were worst in the area of the AC joint.  A record dated in November 2007 indicated joint pain that was localized in the shoulder.  Tendonitis of the rotator cuff and osteoarthritis were assessed.  

In June 2010, the Veteran underwent a VA examination in connection with her claim.  It was indicated she suffered from left shoulder mechanical strain aggravated by arthritic changes of the shoulder joint.  An X-ray identified osteophytes of the AC joint.  Focusing on a STR dated in November 2006 which indicated the Veteran had been in multiple rear-end accidents in the past 20 years,  the examiner concluded it was less likely than not that her shoulder condition was incurred in Afghanistan.  The Board does not find this opinion persuasive specifically because the November 2006 STR related only to treatment for hip pain and back pain and did not address the Veteran's shoulder concerns.

The Veteran's final period of active duty service began in April 2006.  There is no evidence of complaints of, treatment for or diagnosis of a left shoulder disability prior to April 2006.  Because the evidence reflects that a left shoulder condition manifested by arthritic change had its onset in service and the Veteran currently has a left shoulder condition manifested by arthritic change, the Board concludes that service connection for mechanical strain of the left shoulder with arthritic changes is warranted.

ORDER

Service connection for mechanical strain of the left shoulder with arthritic changes is granted.


REMAND

Reasons for Remand: To obtain treatment records and to schedule the Veteran for VA examinations.

The Veteran contends that carrying supplies, walking and standing in full gear and heavy lifting during her deployment to Afghanistan between 2006 and 2007 accelerated disability in her low back and hips beyond the natural aging process.  See July 2011 Notice of Disagreement.  She indicated in her June 2012 Form 9 that left hip pain began during service and she now also has pain in the right hip.

In April 2015, the Veteran testified at a videoconference hearing.  The Veteran indicated she had not been having problems prior to active duty with her hips or her back.  She indicated that after deployment to Afghanistan, she began to experience pain in these areas and this is demonstrated by her service treatment records (STRs).  The Veteran explained that currently she experiences pain that alternated between her left and right hips.  The Veteran explained that she had to do a lot of heavy lifting while in Afghanistan and it is her belief that such activity caused the current disabilities in her hips and her back.  The Veteran explained that she was a light wheel diesel mechanic and that her jobs while deployed involved picking up supplies.  She indicated that she also did a lot of prolonged standing and walking in full gear which added 40 to 50 pounds of additional weight.  She described the uneven, non-paved roads that she walked on and that her balance was thrown off by the additional weight she was carrying.  The Veteran indicated that while deployed she saw an acupuncturist three or four times, although those records do not appear in her claims file.  The Veteran's husband testified that he had been married to the Veteran for 32 years and that she had not experienced pain prior to serving in Afghanistan.  He explained that after she returned from deployment, she would experience flare-ups of shooting pain through her hip, down her leg and to her foot.

I.  Service Connection for a Lumbar Spine Disability

In a physical therapy self-report dated in November 2006, the Veteran indicated she had experienced pain in the small of her back for around a month and stated she felt the need for "an adjustment from my neck down."  She indicated that standing on cement and long walks through the rocks in Afghanistan made the pain worse.

In August 2007, a MRI of the lumbar spine revealed multilevel spondylosis and disk protrusion in the left foraminal region causing likely impingement of the left L4 nerve root.  An x-ray taken in the same month revealed mild degenerative disc disease (DDD) at L3-4.

In a September 2007 STR, it was noted the Veteran sought follow-up treatment for low back pain.  She indicated seeing a chiropractor and that the intervention had helped her pain.  The impression was "age-appropriate spine changes, perhaps a little advanced for her age . . .".  

At the June 2010 VA examination, degenerative changes were identified in the back.  On x-ray, facet sclerosis and hypertrophy from L3-S1 on the right and from L4-S1 on the left were noted.  Primarily right sided disc space narrowing was seen at L3-4.  Focusing on a STR dated in November 2006 which indicated the Veteran had been in multiple rear-end accidents in the past 20 years,  the examiner concluded it was less likely than not that her back condition was incurred in Afghanistan.

Upon review of the record, it is not clear that the Veteran sought any treatment for back concerns prior to her third period of active service and the record suggests that continuing back pain started while on active duty.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b).

The Veteran was diagnosed with various back disabilities during service and back disabilities were identified on x-ray in June 2010.  However, it is not clear whether the disabilities diagnosed in service are the same as or related to the disabilities identified on examination in June 2010.  For such reason, the Board finds that a new VA examination should be scheduled to determine whether it is at least as likely as not that any lumbar spine disability the Veteran has today was present in or had its onset during the Veteran's active duty service.

There are no records more recent than June 2010 that would help clarify the Veteran's current lumbar spine diagnosis.  As such, on remand, any outstanding VA or private treatment records should be associated with the electronic claims file.

II.  Service Connection for Right and Left Hip Conditions

The Veteran contends that pain in her left hip began during service during her deployment to Afghanistan and that the pain now alternates between her hips such that a right hip condition may be secondary to her left hip condition or back condition.  Notably, the Veteran has not been afforded a VA examination in connection with her claim for entitlement to service connection for a right hip condition.

In November 2006, the Veteran complained of having experienced left side hip pain for the past month.  She indicated a constant steady pain that ached.  She denied trauma to the hip.  In July 2007, bursitis trochanteric was assessed in the Veteran's left hip and a steroid injection was administered.  In August 2007, it was noted the Veteran had a several month history of lateral hip pain with trochanteric bursitis that failed to improve as expected with an injection. It was noted that possible mild sciatica was contributing to the Veteran's symptoms. An x-ray showed normal osseous alignment without fracture or abnormal sclerosis and visualized soft tissue was noted to be unremarkable.  No disability was assessed.   A November 2007 MRI of both hips showed normal marrow signal without evidence of edema, fracture or subluxation.  The MRI was noted to be normal.

At a VA examination in June 2010,  the examiner diagnosed recurrent mechanical strain of the left hip.  An x-ray showed joint spaces that appeared well maintained and no acute appearing fracture or dislocation was seen.  Focusing on a STR dated in November 2006 which indicated the Veteran had been in multiple rear-end accidents in the past 20 years,  the examiner concluded it was less likely than not that her left hip mechanical strain was incurred in service.  No opinion was provided as to the pain or disability in the right hip.

There are no recent VA treatment records associated with the electronic claims file to determine whether the Veteran is receiving current treatment for a right or left hip disability and whether the Veteran may still have a diagnosis of bursitis.  The Veteran pointed to a November 2007 STR at her April 2015 hearing.  This record identified left hip sciatica with trochanteric bursitis which the examiner indicated was a condition that was mostly likely chronic and the Veteran could be switched over to VA care.

As requested by the Veteran's representative, the Board will remand the claim for another VA examination, to consider whether the Veteran has a current disability in the left hip and/or the right hip and whether it is at least as likely as not that such condition or conditions had onset in service or was/were incurred in service potentially due to the Veteran's activities while deployed to Afghanistan. 

It should also be noted that under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  If service connection is granted for any of the disabilities, the RO should consider whether the other disabilities may be secondary to that service connected condition.   

In addition, the RO should be mindful that the Veteran is presumed to have been in sound condition on entrance onto active duty in April 2006 and that such presumption cannot be rebutted without clear and unmistakable evidence.

Accordingly, the case is REMANDED for the following action:

1. Associate all VA treatment records with the electronic claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment pertaining to a lumbar spine disability, a right hip condition and/or a left hip condition that are not already of record.  Request any records properly identified by the Veteran.  

3.  Following the above development, schedule the Veteran for VA examinations with an appropriate specialist to assess the nature and etiology of any current disabilities of the lumbar spine.
 
The claims file, to include the transcript of the April 2015 hearing before the Board and this remand, must be made available to each examiner for review.  

Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered, to include MRIs and/or x-rays to confirm the presence of or nature of degenerative changes in the lumbar spine.

After examination and a review of the claims file, to include the Veteran's service treatment records and any post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disabilities had onset in or were aggravated by her military service. 

The examiner who provides an examination of the Veteran's back should also opine was to whether the disability/disabilities in the back are secondary to another disability, for example a disability of the right and/or left hip.

The examiner providing the back examination should note the presence of multiple diagnoses during and after service, to include degenerative disc disease, stenosis and hypertrophy.  The examiner must, to the extent possible, identify which disability/disabilities were present in service to the present time, if any.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.  

If the examiner unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Following the above development, schedule the Veteran for VA examinations with appropriate specialists to assess the nature and etiology of any current disabilities of the left and the right hips.
 
The claims file, to include the transcript of the April 2015 hearing before the Board and this remand, must be made available to each examiner for review.  

Any testing deemed necessary to provide accurate diagnoses of current disabilities must be administered.

After examination and a review of the claims file, to include the Veteran's service treatment records and any post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current disabilities had their onset in or were aggravated by her military service. 

The examiner who provides an examination of the Veteran's hips should also opine as to whether it is at least as likely that the disability/disabilities in one or both hips is secondary to another disability, for example a back disability and/or a disability in the other hip.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in each reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate. 

 If the examiner unable to provide the requested opinions without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

5.  Thereafter, the RO/AMC should readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


